Citation Nr: 1703132	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1969.

In a May 2010 Board decision, the Board took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) after determining that the claim was inextricably intertwined with the grant for an increased rating for the Veteran's service-connected pancreatitis.  The pancreatitis appeal stemmed from a rating decision issued in July 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2010 Board decision, the TDIU claim was remanded for development.  In August 2015 the Board remanded the matter for further development.


REMAND

As stated before, in August 2015, the Board remanded the issue of entitlement to TDIU for additional development (for an opinion from a VA Social and Industrial Survey examiner).  After an initial report in December 2015, in a March 2016 addendum, a VA social worker opined that the Veteran's chronic pancreatitis disability alone "does not preclude him from obtaining and maintaining substantially gainful employment."  The social worker, noting that the Veteran had been an electrician and owned his own business prior to his voluntary retirement at age 64 1/2, added that the Veteran's service-connected pancreatitis "would not preclude him for running his business and managing employees, such as other electricians, at his business."

However, after the March 2016 opinion the Veteran was hospitalized at a VA Medical Center (VAMC) in April 2016 for a fever and cough, the records of which are in the claims file.  In October 2016, he was again hospitalized at a VAMC; this time for abdominal pain.  The second hospitalization records are not in the claims file.  As these records may be relevant to the claim of TDIU if pertaining to pancreatitis, they should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's October 2016 VA hospitalization records with the claims file, and any other VA treatment records dated since April 2016.  

2.  Conduct any additional development warranted as a result of paragraph 1.

3.  Finally, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

